Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 11/10/2020 amendment(s) /response(s) in the Application 16329500 by Biswas for “Multipath TCP Signaling with Application Specific Tags”, filed on 02/28/2019.  The amendment/response has been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

Response to Amendment
Per the 11/10/2020 Amendment:  
Claims 1-11 and 14 are amended. 
Claims 1-20 are pending.

In view of the 11/10/2020 claim amendments, i.e., “convert a single data stream from a user application in said user domain into said multiple data streams, wherein said conversion logic is operable to output said multiple data streams to said network control domain such that at least two of said multiple communication paths are used for transmission of said multiple data streams via at least two of said multiple physical interfaces.” (claim 1); “converting a single data stream from a user application in said user domain to form multiple data streams; outputting said multiple data streams from conversion logic to said network control domain; and transmitting said multiple data streams from said network control domain via at least two of said multiple communication paths and at least two of said multiple physical interfaces in conjunction with data communications between said user equipment and a server” (claim 10); “convert between said second single data stream and second multiple data streams, such that said second multiple data streams are sent via said multiple data paths between said intermediate proxy node and said user equipment.” (claim 11); “converting between multiple data streams and a single data stream, such that a single data stream sent via said communication path between said server and said intermediate proxy node is sent as multiple data streams via multiple data paths between said user equipment and said intermediate proxy node.” (claim 14), in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 102 are withdrawn.

Based on Applicants Amendments to the claims, the rejection under 35 U.S.C. 112(b) as been withdrawn.

In an Examiner's Amendment as indicated below, claims 1 and 11 have been amended. Applicant’s arguments and claim amendments filed on 11/10/2020 have been fully considered. Applicant’s arguments and claim amendments, in combination with the amendments reflected in the Examiner’s Amendment herein, infra, overcome the prior art of record, and therefore the rejections of said claims under 35 U.S.C. 102 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Alan Brandt on 05/19/2021.

The Application has been amended as follows:
In the Claims:

1.	(Currently amended) A user equipment, comprising: 
at least one processor and at least one memory including computer program code; 
a network control domain with multiple communication paths and multiple physical interfaces, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause said network control domain  to transmit multiple data streams via said multiple communication paths and said multiple physical interfaces in conjunction with data communications between said user equipment and a server; and 
a user domain with conversion logic within said user domain, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause said conversion logic  to convert a single data stream from a user application in said user domain into said multiple data streams, wherein said conversion logic is operable to output said multiple data streams to said network control domain such that at least two of said multiple communication paths are used for transmission of said multiple data streams via at least two of said multiple physical interfaces.

11.	(Currently amended) A system, comprising:
a user equipment, comprising: 
at least one first processor and at least on first memory including first computer program code; 
a network control domain; and 
a user domain, wherein said user equipment is operable to receive and transmit data via multiple communication paths;  
wherein the at least one first memory and the first computer program code are configured to, with the at least one first processor, cause first conversion logic within said user domain to convert between a first single data stream and first multiple data streams formed from said first single data stream, such that at least two of said multiple communication paths are used for transmission of said first multiple data streams formed from said first single data stream; and
an intermediate proxy node operable to receive and forward signals transmitted between said user equipment and a server, said intermediate proxy node comprising: 
at least one second processor and at least one second memory including second computer program code; 
multiple user equipment interfaces for communicating via said multiple communication paths with said user equipment; and 
a server interface for communicating with a server via a single communication path, wherein said intermediate proxy node is operable to receive and forward signals transmitted between said user equipment and said server; 
wherein the at least one second memory and the second computer program code are configured to, with the at least one second processor, cause second conversion logic  to convert between said first multiple data streams and a second single data stream, such that said second single data stream is sent via said single communication path between said intermediate proxy node and said server,  wherein the at least one second memory and the second computer program code are configured to, with the at least one second processor, cause the second conversion logic to convert between said second single data stream and second multiple data streams, such that said second multiple data streams are sent via said multiple data paths between said intermediate proxy node and said user equipment.


Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 11/10/2020) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “convert a single data stream from a user application in said user domain into said multiple data streams, wherein said conversion logic is operable to output said multiple data streams to said network control domain such that at least two of said multiple communication paths are used for transmission of said multiple data streams via at least two of said multiple physical interfaces.” (claim 1); “converting a single data stream from a user application in said user domain to form multiple data streams; outputting said multiple data streams from conversion logic to said network control domain; and transmitting said multiple data streams from said network control domain via at least two of said multiple communication paths and at least two of said multiple physical interfaces in conjunction with data communications between said user equipment and a server” (claim 10); “convert between said second single data stream and second multiple data streams, such that said second multiple data streams are sent via said multiple data paths between said intermediate proxy node and said user equipment.” (claim 11); “converting between multiple data streams and a single data stream, such that a single data stream sent via said communication path between said server and said intermediate proxy node is sent as multiple data streams via multiple data paths between said user equipment and said intermediate proxy node.” (claim 14), in combination with the other limitations, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

With respect the independent claims, (for example, independent claims 1 and 10), Biswas  (US20150201046A1) teaches A method/user equipment comprising: a network control domain; a user domain, (BISWAS, Figs. 1-2, paragraphs 30-32, teach a mobile endpoint (i.e. UE) configured to transmit data over cellular base station 204 and/or  Wi-Fi 206 (i.e. network control domain and user domain). Furthermore, Fig. 5, paragraphs 51-53, teach the UE 500 comprising a level of abstraction between networking application(s( 502 and TCP Connection Library 506.)
wherein said user equipment is operable to receive and transmit data via multiple communication paths; and (BISWAS, Figs. 1-2, paragraphs 33-34, teach the UE 206 operable to establish multiple communication paths.)
conversion logic within said user domain, wherein said conversion logic is operable to convert between a single data stream and multiple data streams formed from said single data stream, such that at least two of said multiple communication paths may be used for transmission of said multiple data streams formed from said single data stream. (BISWAS, Fig. 5, paragraphs 55-57, teach TCP connection library 506 managing connections by initiating, tearing down, prioritizing (i.e. converting) TCP (i.e. single data stream) and MPTCP subflows (i.e. multiple data streams formed from said single data stream) via various network interfaces. Furthermore, MPTCP subflows for transmission (i.e. at least two of said multiple communication paths are used for transmission) formed from TCP connections (i.e. formed from said single data stream). Moreover, Fig. 5 illustrates that the TCP Connection Library 506 is configured to execute functionality within the User Equipment 500 and interfaces with network framework 504, which in turn interfaces with “application(s) (or “app(s)”) 502 such as browser application, email application, chat application, social media application, media streaming application, game application, intelligent personal assistant application, mapping application” (paragraph 52). Therefore, the TCP Connection Library 506 operates within a “user domain” located in User Equipment 500.)
  
	ROCQUELAY et al. (US20170317920A1) is directed to creating a supplementary subflow as a supplement to a subflow existing in a multipath network connection using a transport protocol suited to a multipath communication mode (Abstract). For example, Fig. 6B, paragraph 162, teach removing specified headers using a header REMOVE ADDR.

KRISHNASWAMY et al. (US20130064198A1) is directed to communicating with a via a multi-path transport protocol (MTP) tunnel (Abstract). For example, paragraph 52, teaches distributing data using MPTCP sub-flows based on throughput or packet error rate (i.e. error correction codes).

Annamalaisami et al. (US20140351447A1) is directed to establishing a protocol control structure responsive to establishment of a MPTCP session between a first device and a second device which allows the first device to maintain, via the protocol control structure, an identification of a plurality of subflows comprising transmission control protocol (TCP) connections in the MPTCP session (Abstract).  More particularly, Fig. 8B, paragraph 283, step 858, teach maintaining, via the protocol control structure, an identification of a plurality of subflows comprising transmission control protocol (TCP) connections in the MPTCP session between the first device and the second device.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “convert a single data stream from a user application in said user domain into said multiple data streams, wherein said conversion logic is operable to output said multiple data streams to said network control domain such that at least two of said multiple communication paths are used for transmission of said multiple data streams via at least two of said multiple physical interfaces.” (claim 1); “converting a single data stream from a user application in said user domain to form multiple data streams; outputting said multiple data streams from conversion logic to said network control domain; and transmitting said multiple data streams from said network control domain via at least two of said multiple communication paths and at least two of said multiple physical interfaces in conjunction with data communications between said user equipment and a server” (claim 10); “convert between said second single data stream and second multiple data streams, such that said second multiple data streams are sent via said multiple data paths between said intermediate proxy node and said user equipment.” (claim 11); “converting between multiple data streams and a single data stream, such that a single data stream sent via said communication path between said server and said intermediate proxy node is sent as multiple data streams via multiple data paths between said user equipment and said intermediate proxy node.” (claim 14), in combination with the other limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412